Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
Regarding the Examiner Interview:  Applicant indicated that “as agreed during the interview …the prior art of record does not meet these requirements” which is incorrected.  Examiner recorded on the Examiner Interview Summary filed on 05/02/2022 that Examiner requested the Applicant providing clear response to point out the difference.  So when the case entered into the Examiner’s docket, Examiner would work on it.  Therefore, Examiner did not agree that the cited references would not disclose the claimed subject features.
Regarding the Rejections Under 35 USC 103: At page 10-11, Applicant argues that:
I. 	Pham fails to show multiple feature encoders.  Pham teaches only encoder 120 which provide ground truth data 122.  Thus, Pham does not teach a NN obstacle feature encoder that extracts a set of obstacle feature regarding a moving obstacle, environment information.
	II.	Onofirio does not provide which Pham lacks.
Examiner Response:  Examiner disagrees to the Applicant’s argument.  Based on the current Application’s specification.  The autonomous driving vehicle includes a software system of a perception and planning system 110 which has a memory 351.  Wherein, the memory 351 has a software of “lane selection prediction module 308” that performing functions of lane feature encoder, obstacle feature encoder, environment feature encoder, and lane selection predictor as shown in Fig.1, Fig.3A & Fig.4A, and [0046]-[0047]+.  Therefore, the encoder modules above are functions of the software programed into the memory 351.
	I.	Pham discloses a processing 100 that has a software that has functions labeling and classifying lanes of roads from sensor data 102, encoding the data to provide the ground truth data which indicate heat map, vector field, and intensity map by encoder 120, the sensor data is also entered into the machine leaning model that output the heat map, vector field, and intensity map as well (see Fig.1, [0039]-0045]).
Wherein, the encoder 120 may use the annotations 118 to encode the ground truth data 122 to generate the lane feature, and environment feature, see at least [0039]-[0055]+; the vector field 126 is encoded to extract obstacle features of lanes features, wherein the object feature has direction vector, heading vector, and etc., see at least [0039]+, [0110]-[0111]+ .  Therefore, the encoder 120 has multiple functions of encoding the sensor data for lane feature, environment feature and obstacle feature which meet the scope of the claim.
II.	Pham does teaches the system has a controller for performing emergency braking, collision avoidance, and etc. (see [0110]).  However, is silent about applying a lane selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles.
Onofrio discloses a vehicle includes a processing 100 comprising object traces 108,
lane graph 112Ns for determining and predicting the obstacle features of the moving
obstacle will likely select (see at least [0030]+ & [0050]-[0051]+); and planning a path to avoid collision with other moving obstacles (see at least [0031 ]-[0033]+ & [0049]+).
Therefore, it would be obvious to combine the known features taught by Pham and Onofrio above to achieve an autonomous vehicle improving performing autonomous driving.
The 103 Rejection under Pham and Onofrio still remain as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Pham (20200341466) in view of Onofrio (20200249684).
With regard to claim 1, Pham discloses a data processing system comprises a
processor, and a memory for performing steps of:
perceiving a driving environment surrounding an ADY (autonomous driving
vehicle) based on sensor data obtained from a plurality of sensors of the ADV, including
identifying a plurality of lanes and a moving obstacle (sensor data 102 received and
generated using sensors, see at least [0026]+ & [0036]-[0037]+);
For each of the identified lanes, applying a neural network (NN) lane feature
encoder to the lane to extract a set of lane features of the lane (an annotations 118 extracts lanes which are labeled and classified and encoded by the encoder 120, see at least [0039]-[0042]);
Applying an NN obstacle feature encoder to the moving obstacle to extract a set
of obstacle features of the moving obstacle (vector field 126 is encoded to extract obstacle features of lanes features, object feature with direction vector, heading vector, and etc., see at least [0039]+, [0110]-[0111]+);
Applying an NN environment feature encoder to the lane features of at least two
of the identified lane received from the corresponding NN lane feature encoders to
generate a set of lane features of the identified lanes, and the environment features (using DNN (deep neural network) to the sensor information to generate output identifying width of lanes, intersection, etc., see at least [0026]+ & an encoder 120 may use the annotations 118 to encode the ground truth data 122 to generate the lane feature, and environment feature, see at least [0039]-[0055]+);
Applying a lane selection predictive model to the lane features of the identified
lanes to determine which of the identified lanes having obstacle moving (generating paths 614A-614C correspond to paths for the ego-vehicle and other vehicle in determining potential future locations of other vehicle or object as thyey traverse the intersection, see at least [0090]+);
Planning a path for the vehicle to traversing (based on the pixel location and
the associated classifications, generating paths through the intersection, see at
least [0096]-[0097]+);
Automatically controlling the operating of the ADV to drive the ADV along the
path (the vehicle performs one or more operations based on the proposed paths reviewed from the path generator, see at least [0097]+)
Pham fails to teach applying a lane selection predictive model by feeding at least two
sets of lane features corresponding to different lanes to determine which of the
identified lanes that the moving obstacle will likely select, and planning a path to avoid
collision with other moving obstacles.
Onofrio discloses a vehicle includes a processing 100 comprising object traces 108,
lane graph 112Ns for determining and predicting the obstacle features of the moving
obstacle will likely select (see at least [0030]+ & [0050]-[0051]+); and planning a path to avoid collision with other moving obstacles (see at least [0031 ]-[0033]+ & [0049]+).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to modify Pham by including applying a lane
selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles as taught by Onofrio for performing the vehicle with more accuracy.

With regard to claims 2, Onofrio teaches that the lane selective predictive model outputs prediction of a lane selection of the moving obstacle (see at least [0050]-[0051]).

With regard to claim 3, Onofrio teaches that the at least two sets of lane features
comprises first a set of lane feature and a second set of lane feature are corresponding
to a first lane, the obstacle features, and the environment features (see at least [0025]-
[0030]), wherein the sets of lane features are input to the lane graph aggregator 114,
see at least Fig.1.

With regard to claim 4, Onofrio teaches generating outputs having probability indicating
probabilities of selecting lanes respectively by the moving obstacle (chart 330 has a
high to mid confidence, indicating the percentage of group from the lane graph 112, see at least [0051]+)

With regard to claims 5, Onofrio teaches that the identified lanes comprise one or
more forward lanes and one or more backward lanes with respect to a current location
of the moving obstacle (see at least [0036]).

With regard to claims 6, Onofrio teaches that the lane selection predictive model
generates one or more outputs, each output corresponding to one of the identified
lanes, wherein each output includes a probability of the corresponding lane of which the
moving obstacle likely selects (see at least [0030]-[0037]+).

With regard to claims 7, Pham teaches applying an NN lane feature encoder to a
lane comprises feeding coordinates of a lane center line cf the lane to an input of the
NN lane feature encoder (see at least [0041 ]-[00421]+).

With regard to claims 8, Pham teaches applying an NN obstacle feature encoder
to the moving obstacle comprises feeding coordinates of a moving history of the moving
obstacle to an input of the NN obstacle feature encoder (see at least [0169]-[0180]+).

With regard to claim 9, Pham discloses a nor-transitory machine-readable medium
having instructions stored therein, which when executed by a processor, cause the
processor to perform operations, the operations comprising:
perceiving a driving environment surrounding an ADY (autonomous driving
vehicle) based on sensor data obtained from a plurality of sensors of the ADV, including
identifying a plurality of lanes and a moving obstacle (sensor data received and
generated using sensors, see at least [0026]+ & [0036]-[0037]+);
For each of the identified lanes, applying a neural network (NN) lane feature
encoder to the lane to extract a set of lane features of the lane (an annotations 118 extracts lanes which are labeled and classified and encoded by the encoder 120, see at least [0039]-[0042]);
Applying an NN obstacle feature encoder to the moving obstacle to extract a set
of obstacle features of the moving obstacle (vector field 126 is encoded to extract obstacle features of lanes features, object feature with direction vector, heading vector, and etc., see at least [0039]+, [0110]-[0111]+);
Applying an NN environment feature encoder to the lane features of at least two
of the identified lane received from the corresponding NN lane feature encoders to
generate a set of lane features of the identified lanes, and the environment features (using DNN (deep neural network) to the sensor information to generate output identifying width of lanes, intersection, etc., see at least [0026]+ & an encoder 120 may use the annotations 118 to encode the ground truth data 122 to generate the lane feature, and environment feature, see at least [0039]-[0055]+);
Applying a lane selection predictive model to the lane features of the identified
lanes to determine which of the identified lanes having obstacle moving (generating paths 614A-614C correspond to paths for the ego-vehicle and other vehicle in determining potential future locations of other vehicle or object as thyey traverse the intersection, see at least [0090]+);
Planning a path for the vehicle to traversing (based on the pixel location and
the associated classifications, generating paths through the intersection, see at
least [0096]-[0097]+);
Automatically controlling the operating of the ADV to drive the ADV along the
path (the vehicle performs one or more operations based on the proposed paths reviewed from the path generator, see at least [0097]+)
Pham fails to teach applying a lane selection predictive model by feeding at least two
sets of lane features corresponding to different lanes to determine which of the
identified lanes that the moving obstacle will likely select, and planning a path to avoid
collision with other moving obstacles.
Onofrio discloses a vehicle includes a processing 100 comprising object traces 108,
lane graph 112Ns for determining and predicting the obstacle features of the moving
obstacle will likely select (see at least [0030]+ & [0050]-[0051]+); and planning a path to avoid collision with other moving obstacles (see at least [0031 ]-[0033]+ & [0049]+).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to modify Pham by including applying a lane
selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with 
other moving obstacles as taught by Onofrio for performing the vehicle with more
accuracy.

With regard to claim 10, Onofrio teaches that the lane selective predictive model outputs
prediction of a lane selection of the moving obstacle, (see at least [0050]-[0051]).

With regard to claim 11, Onofrio teaches that the at least two sets of lane features
comprises first a set of lane feature and a second set of lane feature are corresponding
to a first lane, the obstacle features, and the environment features (see at least [0025]-
[0030]), wherein the sets of lane features are input to the lane graph aggregator 114,
see at least Fig.1.

With regard to claim 12, Onofrio teaches generating outputs having probability
indicating probabilities of selecting lanes respectively by the moving obstacle (chart 330
has a high to mid confidence, indicating the percentage of group from the lane graph 112, see at least [0051]+)

With regard to claim 13, Onofrio teaches that the identified lanes comprise one or more
forward lanes and one or more backward lanes with respect to a current location of the
moving obstacle (see at least [0036]).

With regard to claim 14, Onofrio teaches that the lane selection predictive model
generates one or more outputs, each output corresponding to one of the identified
lanes, wherein each output includes a probability of the corresponding lane of which the
moving obstacle likely selects (see at least [0030]-[0037]+).

With regard to claim 15, Pham teaches applying an NN lane feature encoder to a lane
comprises feeding coordinates of a lane center line of the lane to an input of the NN
lane feature encoder (see at least [0041 ]-[00421]+).

With regard to claim 16, Pham teaches applying an NN obstacle feature encoder to the
moving obstacle comprises feeding coordinates of a moving history of the moving
obstacle to an input of the NN obstacle feature encoder (see at least [0169]-[0180]+).

With regard to claim 17, Pham discloses a dala processing system cormnprises 4
processor, and a memory coupled to the processor to store instruction, which when
executed by the processor, cause the processor to perform operations {see al least
Fig.6C}, the operations inching:
perceiving a driving environment surrounding an ADV (autonomous driving
vehicle) based on sensor data obtained from a plurality of sensors of the ADV, including
identifying a plurality of lanes and a moving obstacle (sensor data received and
generated using sensors, see at least [0026]+ & [0036]-[0037]+);
For each of the identified lanes, applying a neural network (NN) lane feature
encoder to the lane to extract a set of lane features of the lane (an annotations 118 extracts lanes which are labeled and classified and encoded by the encoder 120, see at least [0039]-[0042]);
Applying an NN obstacle feature encoder to the moving obstacle to extract a set
of obstacle features of the moving obstacle (vector field 126 is encoded to extract obstacle features of lanes features, object feature with direction vector, heading vector, and etc., see at least [0039]+, [0110]-[0111]+);
Applying an NN environment feature encoder to the lane features of at least two
of the identified lane received from the corresponding NN lane feature encoders to
generate a set of lane features of the identified lanes, and the environment features (using DNN (deep neural network) to the sensor information to generate output identifying width of lanes, intersection, etc., see at least [0026]+ & an encoder 120 may use the annotations 118 to encode the ground truth data 122 to generate the lane feature, and environment feature, see at least [0039]-[0055]+);
Applying a lane selection predictive model to the lane features of the identified
lanes to determine which of the identified lanes having obstacle moving (generating paths 614A-614C correspond to paths for the ego-vehicle and other vehicle in determining potential future locations of other vehicle or object as thyey traverse the intersection, see at least [0090]+);
Planning a path for the vehicle to traversing (based on the pixel location and
the associated classifications, generating paths through the intersection, see at
least [0096]-[0097]+);
Automatically controlling the operating of the ADV to drive the ADV along the
path (the vehicle performs one or more operations based on the proposed paths reviewed from the path generator, see at least [0097]+)
Pham fails to teach applying a lane selection predictive model by feeding at least two
sets of lane features corresponding to different lanes to determine which of the
identified lanes that the moving obstacle will likely select, and planning a path to avoid
collision with other moving obstacles.
Onofrio discloses a vehicle includes a processing 100 comprising object traces 108,
lane graph 112Ns for determining and predicting the obstacle features of the moving
obstacle will likely select (see at least [0030]+ & [0050]-[0051]+); and planning a path to avoid collision with other moving obstacles (see at least [0031 ]-[0033]+ & [0049]+).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to modify Pham by including applying a lane
selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles as taught by Onofrio for performing the vehicle with more accuracy.

With regard to claim 18, Onofrio teaches that the lane selective predictive model outputs
prediction of a lane selection of the moving obstacle, (see at least [0050]-[0051]).

With regard to claim 19, Onofrio teaches that the at least two sets of lane features
comprises first a set of lane feature and a second set of lane feature are corresponding
to a first lane, the obstacle features, and the environment features (see at least [0025]-
[0030]), wherein the sets of lane features are input to the lane graph aggregator 114, see at least Fig.1.

With regard to claim 20, Onofrio teaches generating outputs having probability
indicating probabilities of selecting lanes respectively by the moving obstacle (chart 330
has a high to mid confidence, indicating the percentage of group from the lane graph 112, see at least [0051]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhanchao Huang et al. (A general Gaussian Heatmap Label Assignment For Arbitrary-Oriented Object Detection) discloses an object detection system and method which is called General Gaussian Heatmap Label Asignment which presents the shape and direction features of arbitrary-oriented objects..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662